DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 2 FEB 2021 amendment to claim 1 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 2 FEB 2021 amendments to claim 14 and cancellation of claim 28 overcome the rejections noted in the previous Office action. Cf. intrinsic evidence at paragraph [0056] of US 20190348515.
Allowable Subject Matter
Claims 1-27, 29, and 30 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, “…, wherein depositing the doped metal carbide film is performed in a first reaction chamber and contacting the doped metal carbide film with the plasma is performed in a second reaction chamber”, as recited in independent claim 1.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815